DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-22 of U.S. Patent No. 11,323,617.
Table: 1
Mapping of contending claims in the patent that contains double patenting issues.
Current Application (17/726,095)
Patent (11,323,617)
1
1
2
2
3
5
4
10
5
12
6
6
7
7
8
3
9
4
10
11
11
13
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19
21
20
22


Table: 2
Current Application (17/726,095)
Patent (11,323,617)
1. An image transmission apparatus comprising: 

an image processing circuitry configured to receive an image, generate a first image corresponding to a first region of interest in the image based on a first piece of positional information, 




generate a second image corresponding to a specific region of interest excluding an overlap region from a second region in the image based on a second piece of positional information and the overlap region, the overlap region being shared by the first region and the second region, and generate transmission data including the first image, the second image, the first piece of positional information, and the second piece of positional information; and 

a transmission circuitry configured to output the transmission data.
1.  An image transmission apparatus comprising: 
. . . 
a generation circuitry configured to generate a first image based on a first piece of positional information from the plurality of pieces of positional information, the first image including the overlap region, and the first image corresponding to a first region of interest of the two or more regions of interest, 
generate one or more second images based on the overlap region and the plurality of pieces of positional information, the one or more second images excluding the overlap region, and the one or more second images corresponding to regions of interest other than the first region of interest of the two or more regions of interest, and generate transmission data including the first image, the one or more second images, and the plurality of pieces of positional information; and 
a transmission circuitry configured to output the transmission data.


Claim 1 is rejected for obviousness type double patenting over claim 1 of U.S. Patent No. 11,323,617 for having similar limitations as described in Table 2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the inventions is the same. Claim 1 of current application is an obvious variant and anticipated by claim 1 of U.S. Patent No. 11,323,617.

The same logic applies to Claims 2-20. They are rejected for obviousness type double patenting under claims 2-7 and 10-22 of U.S. Patent No. 11,323,617.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US 20140198112 A1), and in view of Kang et al. (US 20130294506 A1).

Regarding Claim 1, Miyamoto discloses An image transmission apparatus (Fig. 9 showing a server apparatus 20) comprising: 
an image processing circuitry configured to (¶40 reciting “The server apparatus 20 has a first rendering unit 21, a rendering executing unit 22, and the thin-client server 200.” ¶42 reciting “The thin-client server 200 has a receiving unit 201, an obtaining unit 202, an update-area determining unit 203, an image compressing unit 204, and a transferring unit 205.”)
generate a first image corresponding to a first region of interest in the image based on a first piece of positional information, (¶59 disclosing rendering a first image data, and reciting “as illustrated in FIG. 8, the second image data (resulting from rendering by the desktop screen A)”. ¶60 reciting “The "arbitrary window" as used herein refers to, for example, a window launched by another application. In FIG. 8, the arbitrary window is displayed as an "app screen".” APP SCREEN in fig. 8 corresponds to a first region of interest. ¶60 further disclosing rendering based on positional information, and reciting “the thin-client server 200 obtains, from the OS 210, information regarding a top-and-bottom relationship in an area where the first image data and the second image data overlap each other.”)
generate a second image corresponding to a specific region of interest excluding an overlap region from a second region in the image based on a second piece of positional information and the overlap region, the overlap region being shared by the first region and the second region, (¶60 disclosing rendering a second image, and reciting “When the second image data for rendering a window portion overlaps the first image data resulting from rendering by the GPU 240, the thin-client server 200 transfers the first image data of an area B1 that remains by excluding, from the first image data, the window-overlapping portion”, where the image data resulting from rendering by the GPU 240 corresponds to the second image, and the image data for rendering a window portion corresponds to the first image. ¶60 further disclosing positional information, and reciting “the thin-client server 200 obtains, from the OS 210, information regarding a top-and-bottom relationship in an area where the first image data and the second image data overlap each other.” Further, ¶94-95 disclosing determining the overlap area based on positional information, and reciting “The overlap checking unit 301 determines whether or not the rendering area A on the desktop screen (including another window) and the rendering area B of the GPU sharing mechanism 245 (the GPU 240) overlap each other in the updated area.”  ) and 
generate transmission data including the first image, the second image, the first piece of positional information, and the second piece of positional information; (¶46 reciting “The image compressing unit 204 obtains desktop-screen image data (such as difference information) in which a result subjected to the rendering processing is reflected and compresses the image data. The desktop-screen image data in which the result subjected to the rendering processing is reflected serves as the first image data and the second image data.” ¶47 reciting “The transferring unit 205 transmits screen update information having compressed data and rendering-position information to the thin-client client 100.” Further, as shown in Fig. 12, rendering position information has been determined and transmitted to the thin-client client 100. ¶96) and 
a transmission circuitry configured to output the transmission data. (¶50 reciting “The transferring unit 205 separately sends the obtained first image data and the obtained second image data, which is a result of the rendering using the second rendering unit 23, to the thin-client client 200 (in S19).”)
Miyamoto discloses “The thin-client server 200 receives an input event from the thin-client client 100 and passes the input event to the rendering executing unit 22 to perform rendering processing.” (¶41). However, Miyamoto does not explicitly disclose receive an image to process. 
Kang teaches “a method of supporting a new function of encoding and decoding multiple regions of interest (ROIs)” (¶1). Further, Kang teaches a video communication and receiving raw video data as an input as shown in Fig. 6, Further ¶79 recites “In an encoder 610, input video data is encoded into SVC Network Abstraction Layer (NAL) units (611).”.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Miyamoto) to receive an image to further process (taught by Kang). The suggestions/motivations would have been that “a user can watch a video with the highest resolution possible for a user's apparatus such as a mobile phone or a PDA in which resolution and display size are limited.” (¶38), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Miyamoto in view of Kang discloses The image transmission apparatus according to claim 1, wherein the image processing circuitry is further configured to 
extract two or more sub-images corresponding to two or more regions of interest from the image, (Miyamoto, Fig. 12 showing two or more regions of interest A, B and C)
determine a plurality of pieces of positional information including the first piece of positional information and the second piece of positional information from the two or more sub-images that are extracted, and 
derive the overlap region from the plurality of pieces of positional information.
(Miyamoto, ¶95-96 disclosing determining positional information from the two or more sub-images A, B, C and deriving the overlap region from the positional information.)

Regarding Claim 3, Miyamoto in view of Kang discloses The image transmission apparatus according to claim 2, wherein 
positional information associated with each of the two or more regions of interest includes coordinates of a predetermined position and size information. (Miyamoto, ¶96 the rendering-position information including position and size information “(in FIG. 12, coordinates [275, 100, 25, 100], [100, 175, 175, 25])” as shown in Fig. 12.)

Regarding Claim 4, Miyamoto in view of Kang discloses The image transmission apparatus according to claim 2, wherein the image processing circuitry is further configured to 
generate a third image based on the overlap region and the plurality of pieces of positional information, the third image excluding a first portion of the overlap region and including a second portion of the overlap region, and the third image corresponding to regions of interest other than the first region of interest of the two or more regions of interest, (Miyamoto, Fig. 12. ¶96 disclosing generating a third image (i.e. a transparent display area C indicated by coordinates (275, 100)-(300, 200) and (100, 175)-(275, 200)) based on the overlap region and positional information.) and 
generate the transmission data including the first image, the second image, the third image, and the plurality of pieces of positional information. (Miyamoto, ¶50 disclosing obtaining the first image and the second image, reciting “The transferring unit 205 separately sends the obtained first image data and the obtained second image data, which is a result of the rendering using the second rendering unit 23, to the thin-client client 200 (in S19).” In addition, ¶96 disclosing obtaining the third image, and reciting “The transparent-display-area screen-image obtaining unit 306 obtains the desktop screen display image in the transparent display area (in S111). The image compressing unit 204 compresses the obtained image data. Thereafter, the transferring unit 205 transmits the compressed data and rendering-position information (in FIG. 12, coordinates [275, 100, 25, 100], [100, 175, 175, 25]) to the thin-client client 100 as screen update information (in S112).”)

Regarding Claim 8, Miyamoto in view of Kang discloses The image transmission apparatus according to claim 1, wherein the image processing circuitry is further configured to generate exclusion information indicative of an exclusion of the overlap region from the second image, and wherein the transmission data further includes the exclusion information.
(Kang, ¶61 teaching exclusion of the overlapped region, and reciting “the encoder encodes a region ROI_1-OR 510 of the ROI_1 500 excluding the overlapped region, a region ROI_2-OR 530 excluding the overlapped region, and the overlapped region OR 520 as three independent slice groups.” Furthermore ¶65 reciting “As shown in FIGS. 4 and 5A, when the multiple ROIs having the overlapped region are defined in a video by using the FMO, one ROI may be constructed with one or more slice groups. Accordingly, in order to extract a bitstream having a specific ROI, information indicating in which ROI each of the slice groups is included is required.” Therefore, Kang teaches generating and transmission of exclusion information. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 9, Miyamoto in view of Kang discloses The image transmission apparatus according to claim 8, 
wherein to generate the exclusion information, the image processing circuitry is further configured to assign an identifier to each of the first image and the second image, and 
wherein the identifier that is assigned to the second image is indicative of the exclusion of the overlap region from the second image.
(Kang, ¶61 disclosing exclusion of the overlapped region, and reciting “ the encoder encodes a region ROI_1-OR 510 of the ROI_1 500 excluding the overlapped region, a region ROI_2-OR 530 excluding the overlapped region, and the overlapped region OR 520 as three independent slice groups.” In addition, ¶50-51 disclosing slice group ID is used to indicate of the exclusion of the overlap region. ¶65 reciting “As shown in FIGS. 4 and 5A, when the multiple ROIs having the overlapped region are defined in a video by using the FMO, one ROI may be constructed with one or more slice groups. Accordingly, in order to extract a bitstream having a specific ROI, information indicating in which ROI each of the slice groups is included is required.” The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Regarding Claim 10, Miyamoto in view of Kang discloses The image transmission apparatus according to claim 1, wherein an entirety of the overlap region is only included in the first image. (Miyamoto, Fig. 8 showing the overlap region is not included in B1. ¶60 reciting “the thin-client server 200 transfers the first image data of an area B1 that remains by excluding, from the first image data, the window-overlapping portion and a portion in which the rendered image is updated on the desktop screen A. In this case, the first image data is transferred to the thin-client client 100 separately from the second image data.”)

Regarding Claim 11, Miyamoto discloses An image reception apparatus (Fig. 8 showing an image reception apparatus client apparatus 10.) comprising: 
an image processing circuitry configured to (¶38 reciting “The client apparatus 10 has a thin-client client 100, a display 11, and an input/output device 12. A computer executes a thin-client client program to implement the thin-client client 100.”)
receive transmission data including a first image, a second image, and a plurality of pieces of positional information; (¶54 reciting “The thin-client client 100 also receives screen update information from the thin-client server 200 (in S33). The thin-client client 100 decompresses the first image data and the second image data included in the screen update information (in S34). The thin-client client 100 uses the decompressed image data to update the image displayed on the desktop screen on the client apparatus 10 (in S35)” In addition, ¶47 disclosing to transfer rendering-position information, and reciting “The transferring unit 205 transmits screen update information having compressed data and rendering-position information to the thin-client client 100.” Further, as shown in Fig. 12, rendering position information has been determined and transmitted to the thin-client client 100.”) and 
generate a third image associated with two or more regions of interest, the third image based on the first image, the second image, and the plurality of pieces of positional information. (¶57 reciting “The first image data and the second image data are separately transferred to and combined by the thin-client client 100. A desktop screen resulting from the combination is displayed on the display 11 of the client apparatus 10.” Fig. 12 showing plurality of pieces of positional information are received by the thin-client client and the displayed combined image on display 11 is rendered based on the received position information.)
However, Miyamoto does not explicitly disclose the two or more regions of interests in in a captured image.
Kang teaches “a method of supporting a new function of encoding and decoding multiple regions of interest (ROIs)” (¶1). Further, Kang teaches a video communication and receiving raw video data as an input as shown in Fig. 6, Further ¶79 recites “In an encoder 610, input video data is encoded into SVC Network Abstraction Layer (NAL) units (611).” Therefore Kang teaches the multiple regions are in a captured image.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Miyamoto) to receive an image to further process (taught by Kang). The suggestions/motivations would have been that “a user can watch a video with the highest resolution possible for a user's apparatus such as a mobile phone or a PDA in which resolution and display size are limited.” (¶38), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Miyamoto in view of Kang discloses The image reception apparatus according to claim 11, wherein the transmission data further includes exclusion information, and  the image processing circuitry is further configured to identify the second image from the first image based on the exclusion information. (Kang, ¶61, teaches exclusion of the overlapped region, and recites “the encoder encodes a region ROI_1-OR 510 of the ROI_1 500 excluding the overlapped region, a region ROI_2-OR 530 excluding the overlapped region, and the overlapped region OR 520 as three independent slice groups.” Further, ¶65 recites “As shown in FIGS. 4 and 5A, when the multiple ROIs having the overlapped region are defined in a video by using the FMO, one ROI may be constructed with one or more slice groups. Accordingly, in order to extract a bitstream having a specific ROI, information indicating in which ROI each of the slice groups is included is required.” Therefore, Kang teaches  transmission of exclusion information, and extracting a specific ROI based on the exclusion information. The suggestions/motivations would have been the same as that of Claim 11 rejections.)

Regarding Claim 13, Miyamoto in view of Kang discloses The image reception apparatus according to claim 11, wherein 
the plurality of pieces of positional information corresponds to a plurality of pieces of positional information associated with the third image in the captured image. (Miyamoto discloses the plurality of pieces of positional information corresponds to a plurality of pieces of positional information associated a desktop screen image as shown in Fig. 12. In addition, Kang teaches the multiple regions are in a captured image. See Claim 11 for detailed analysis.)

Regarding Claim 14, Miyamoto in view of Kang discloses The image reception apparatus according to claim 11, further comprising: 
a distribution control circuitry; and 
a distribution information transmission circuitry, 
wherein the distribution control circuitry is configured to determine a processing part of the second image, and 
wherein the distribution information transmission circuitry is configured to transmit distribution information indicating the processing part of the second image determined by the distribution control circuitry to a transmission source of the transmission data.
(Kang, Fig. 9B showing the bitstream is processed by three processing parts: parse PPS, parse SEI that maps ROI ID to LAYER_ID, parse SEI that maps LAYER_ID to slice group. Implementing the functions using integrated circuits is a common practice in the art. Each of the features relating to the control circuitry and transmission circuitry, is merely to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results, which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed.)

Regarding Claim 15, Miyamoto in view of Kang discloses A system comprising: 
an image transmission apparatus including 
a first image processing circuitry configured to 
receive an image, 
generate a first image based on a first piece of positional information from the plurality of pieces of positional information, the first image including an overlap region, and the first image corresponding to a first region of interest of two or more regions of interest, 
generate a second image based on the overlap region and the plurality of pieces of positional information, the second image excluding the overlap region, and the second image corresponding to a second region of interest other than the first region of interest of the two or more regions of interest, and 
generate transmission data including the first image, the second image, and the plurality of pieces of positional information, and 
a transmission circuitry configured to output the transmission data; and
(See Claim 1 rejections for detailed analysis.) 
an image reception apparatus including 
a second image processing circuitry configured to 
receive the transmission data including the first image, the second image, and the plurality of pieces of positional information 
generate a third image associated with the two or more regions of interest in the image, the third image based on the first image, the second image, and the plurality of pieces of positional information.
(See Claim 11 rejections for detailed analysis.)

Regarding Claim 16, Miyamoto in view of Kang discloses The system according to claim 15, wherein 
the first image processing circuitry is configured to 
extract two or more sub-images corresponding to the two or more regions of interest from the image, 
determine the plurality of pieces of positional information from the two or more sub-images that are extracted, and 
derive the overlap region from the plurality of pieces of positional information.
(See Claim 2 rejections for detailed analysis.)

Regarding Claim 17, Miyamoto in view of Kang discloses The system according to claim 15, wherein 
the first image processing circuitry is further configured to 
generate a fourth image based on the overlap region and the plurality of pieces of positional information, the fourth image excluding a first portion of the overlap region and including a second portion of the overlap region, and the fourth image corresponding to a third region of interest other than the first region of interest and the second region of interest of the two or more regions of interest, and 
generate the transmission data including the first image, the second image, the fourth image, and the plurality of pieces of positional information, and 
(See Claim 4 rejections for detailed analysis.)
the second image processing circuitry is further configured to generate the third image associated with the two or more regions of interest in the image based on the first image, the second image, the fourth image, and the plurality of pieces of positional information.
(See Claim 11 rejections for detailed analysis.)

Regarding Claim 19, Miyamoto in view of Kang discloses The system according to claim 15, wherein 
the transmission data further includes exclusion information, and 
the second image processing circuitry identifies the second image from the first image based on the exclusion information.
(See Claim 12 rejections for detailed analysis.)

Regarding Claim 20, Miyamoto in view of Kang discloses The system according to claim 15, wherein the image reception apparatus further includes 
a distribution control circuitry; and 
a distribution information transmission circuitry, 
wherein the first image processing circuitry includes a plurality of image processing integrated circuits, 
wherein the distribution control circuitry is configured to determine a processing part of the second image from among the plurality of image processing integrated circuits, and 
wherein the distribution information transmission circuitry is configured to transmit distribution information indicating the processing part of the second image determined by the distribution control circuitry to the image transmission apparatus.
(See Claim 14 rejections for detailed analysis.)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al.  (US 20140198112 A1), in view of Kang et al. (US 20130294506 A1), and further in view of Henry (US 20160080664 A1).

Regarding Claim 5, Miyamoto in view of Kang discloses The image transmission apparatus according to claim 2, wherein the image processing circuitry is further configured to assign an identifier to each of the two or more regions of interest. (Kang, ¶50 reciting “Each macroblock in the frame is allocated with the slice group ID of the slice group in which the macroblock is included. Each macroblock is allocated with one slice group ID.”. Further, ¶71 reciting “Slice Group ID: ID unique to a slice group”, and ¶73 reciting “Mapping of Slice group to ROI: information on mapping a slice group ID to a specific ROI ID.”).
However, Miyamoto in view of Kang does not disclose to determine an (Analog-Digital) AD word length of data per (Analog-Digital) AD-converted pixel in the each of the two or more regions of interest, and 
wherein the transmission data further includes the identifier to the each of the two or more regions of interest that are assigned and the AD word length of data per AD-converted pixel in the each of the two or more regions of interest that are determined.
It is well-known in the art that digital words are used to represent a pixel in an image. In addition, Henry recites “a frame of data delivered by the FPA comprises Nf digital words, each word representing a particular pixel, P, in the image. These digital words are usually of a length determined by the analog to digital conversion (A/D) process. For example, if the pixel data is converted with a 14 bit A/D, the pixel words may be 14 bits in length, and there may be 16384 counts per word.” (¶34).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Miyamoto in view of Kang) to determine a word length of data per analog to digital converted pixel and transmit the data (taught by Henry). The suggestions/motivations would have been “to provide effective thermal image display with limited camera resources” (¶5), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Kang, in view of Ahn et al. (US 20080130984 A1).

Regarding Claim 6, Miyamoto in view of Kang discloses The image transmission apparatus according to claim 2.
However, Miyamoto in view of Kang does not explicitly disclose wherein  the image processing circuitry is further configured to generate a frame including the first image and the second image associated with corresponding ones of the plurality of pieces of positional information, and wherein the transmission data includes the frame.
Ahn teaches “an apparatus and method for efficiently compressing three-dimensional stereoscopic images.” (¶3). Further, Ahn recites “The difference image is computed to improve compression efficiency, reduce an amount of transmission load, and send only a residual difference part excluding an overlapped part in exemplary embodiments of the present invention. Thus, the encoder 230 compresses and sends only the residual difference image excluding the part overlapping with one original image.” (¶42), therefore Ahn teaches generating a frame including the one original image and the residual difference image.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Miyamoto in view of Kang) to generate and send one original image (corresponding the first image) and the residual difference image (corresponding to the second image) as a frame (image) (taught by Ahn). The suggestions/motivations would have been “to improve compression efficiency, reduce an amount of transmission load” (¶42), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 18. The system according to claim 15, wherein 
the first image processing circuitry is further configured to generate a frame including the second image associated with a corresponding one of the plurality of pieces of positional information, and wherein the transmission data includes the frame.
(See Claim 6 rejections for detailed analysis.)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Kang, in view of Ahn et al. (US 20080130984 A1), and further in view of Sakai et al. (US 7194144 B1).

Regarding Claim 7, Miyamoto in view of Kang and Ahn discloses The image transmission apparatus according to claim 6.
However, Miyamoto in view of Kang and Ahn does not explicitly disclose wherein the image processing circuitry is further configured to separate and arrange, in the frame, the second image for each pixel row of the second image or for a predetermined area of the second image, the predetermined area based on a corresponding one of the plurality of pieces of positional information.
Sakai teaches an overlap region detection method and recites “First of all, as shown in FIG. 3A, one document image is partitioned into two images and read. In the example shown in FIG. 3A, the document images are read so that some of the characters in the document images overlap. Next, the character region detecting unit 14 detects the character regions in the first and the second document images, and outputs the coordinates and the sizes of the character regions to the overlapping position detecting unit 15.” Further, Sakai recites “ According to the above described fourth preferred embodiment, respective document images which are partitioned and read are further partitioned into a plurality of regions, and line images are extracted from the partitioned regions, so that the line images whose matching degrees are high are detected as a document image merging position as a result of the comparison between the character codes in the extracted line images. Therefore, even if a document includes a graphic, a table, a ruled line, etc., a black pixel region which does not include a graphic, a table, a ruled line, etc. can be extracted as a line image. For example, a black pixel region including a graphic, a table, etc. can be removed from line images by detecting a line image having a predetermined width, thereby extracting the line image more accurately. Accordingly, an original document image can be regenerated by allowing the document image merging position to be accurately detected in a short processing time.” ((col. 6, ln. 46-58)., col. 22, ln. 66 - col. 23, ln. 15).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Miyamoto in view of Kang and Ahn) to adapt the overlap region detection method (taught by Sakai). The suggestions/motivations would have been to identify the overlap region accurately and to “allow document images which are partitioned and read to be automatically merged” (col. 2, ln. 1-4), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/           Primary Examiner, Art Unit 2611